PROFESSIONS AND OCCUPATIONS
On application by a barber for registration and renewal of certificate under 59 O.S. 74 [59-74] (1977), following revocation for failure to pay the annual registration fee, a barber is only required to pay a one time Ten Dollar ($10.00) fee along with the normal annual registration fee.  The Attorney General has considered your opinion request wherein you ask, in effect, the following question: On application for renewal of a barber's certificate, following revocation for failure to pay the annual registration fee, does 59 O.S. 74 [59-74] (1977) require a barber to pay the additional renewal fee for each year following revocation or is it a flat additional fee of Ten Dollars ($10.00) ? Title 59 O.S. 74 [59-74] (1977) provides that: "Each registered barber or registered apprentice of this State shall annually make application for registration and renewal of certificate. Each registered barber or apprentice shall pay a fee of Fifteen Dollars ($15.00) for such yearly certificate of registration, which fee shall accompany said application. All applications for renewal of the Secretary of the Board on or before July 1st of each calendar year, otherwise the certificates sought shall be automatically revoked and the holder thereof not entitled to practice as a registered barber or apprentice barber in this State until same has been renewed and for which renewal an additional fee of Ten Dollars ($10.00) will be charged." (Emphasis added) It is apparent from a plain reading of the above statute that a barber seeking reinstatement under these circumstances will only be required to pay one additional fee of Ten Dollars ($10.00) along with the usual annual registration fee. The statute itself speaks in terms of an additional fee for a renewal and does not in any way link the amount of the additional fee to the duration of the lapse in registration.  Where the language of a statute is plain and unambiguous and its meaning clear and no occasion exists for the application of rules of construction, the statute will be accorded the meaning as expressed by the language applied therein. General Motors Corporation, Argonaut Division v. Cook,528 P.2d 1110, 1114 (Okl. 1974) It is, therefore, the opinion of the Attorney General that your question be answered as follows: On application by a barber for registration and renewal of certificate under 59 O.S. 74 [59-74] (1977), following revocation for failure to pay the annual registration fee, a barber is only required to pay a one-time Ten Dollars ($10.00) fee along with the normal annual registration fee.  (JOSEPH J. REINKE)